 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 KIMBERLY W.,                      )             Case No. CV 18-5228-SP
                                     )
12                     Plaintiff,    )
                                     )
13               v.                  )             MEMORANDUM OPINION AND
                                     )             ORDER
14                                   )
     ANDREW M. SAUL, Commissioner of )
15   Social Security Administration, )
                                     )
16                     Defendant.    )
                                     )
17                                   )
18
19                                            I.
20                                   INTRODUCTION
21         On June 13, 2018, plaintiff Kimberly W. filed a complaint against defendant,
22 the Commissioner of the Social Security Administration (“Commissioner”),
23 seeking a review of a denial of a period of disability and disability insurance
24 benefits (“DIB”). The parties have fully briefed the matters in dispute, and the
25 court deems the matter suitable for adjudication without oral argument.
26         Plaintiff presents two disputed issues for decision: (1) whether the
27 Administrative Law Judge (“ALJ”) properly considered the opinion of the
28

                                              1
 1 examining psychiatrist; and (2) whether the ALJ properly considered the opinion
 2 of a physician assistant. Memorandum in Support of Plaintiff’s Complaint (“P.
 3 Mem.”) at 4-14; see Memorandum in Support of Defendant’s Answer (“D. Mem.”)
 4 at 6-16.
 5         Having carefully studied the parties’ memoranda on the issues in dispute, the
 6 Administrative Record (“AR”), and the decision of the ALJ, the court concludes
 7 that, as detailed herein, the ALJ properly considered the opinion of the examining
 8 psychiatrist but failed to properly consider the opinion of the physician assistant.
 9 The court therefore remands this matter to the Commissioner in accordance with
10 the principles and instructions enunciated in this Memorandum Opinion and Order.
11                                            II.
12                 FACTUAL AND PROCEDURAL BACKGROUND
13         Plaintiff was 41 years old on her alleged disability onset date, and has a high
14 school education and medical assistant certificate. AR at 57, 168. Plaintiff has
15 past relevant work as a medical biller and medical receptionist. Id. at 52.
16         On January 14, 2015, plaintiff filed an application for a period of disability
17 and DIB due to depression, muscle spasms, nerve pain, fibromyalgia, chronic
18 lower back pain, neuropathy, chronic fatigue, anxiety, stenosis, and panic attacks.
19 Id. at 57-58. The application was denied initially, after which plaintiff filed a
20 request for a hearing. Id. at 75-83.
21         On January 4, 2017, plaintiff appeared and testified at a hearing before the
22 ALJ. Id. at 33-56. The ALJ also heard testimony from Elizabeth G. Brown-
23 Ramos, a vocational expert. Id. at 51-54. On April 7, 2017, the ALJ denied
24 plaintiff’s claim for benefits. Id. at 15-28.
25         Applying the well-known five-step sequential evaluation process, the ALJ
26 found, at step one, that plaintiff had not engaged in substantial gainful activity
27 since November 18, 2013, the alleged onset date. Id. at 17.
28

                                               2
 1          At step two, the ALJ found plaintiff suffered from the severe impairments of
 2 degenerative disc disease of the lumbar spine; degenerative disc disease of the
 3 cervical spine; chronic pain syndrome; myofascial pain syndrome; depressive
 4 disorder; anxiety disorder; sensory neuropathy involving the bilateral lower
 5 extremities; nerve root compression; obesity; fibromyalgia; and substance abuse
 6 disorder. Id.
 7          At step three, the ALJ found plaintiff’s impairments, whether individually or
 8 in combination, did not meet or medically equal one of the listed impairments set
 9 forth in 20 C.F.R. part 404, Subpart P, Appendix 1 (the “Listings”). Id.
10          The ALJ then assessed plaintiff’s residual functional capacity (“RFC”),1 and
11 determined plaintiff had the RFC to perform light work, with the limitations that
12 plaintiff could: lift and carry 20 pounds occasionally and 10 pounds frequently;
13 stand and walk for a combined total of six hours out of an eight-hour workday; sit
14 for six hours out of an eight-hour workday; occasionally push and pull with the
15 lower extremities, climb ramps and stairs, balance, stoop, kneel, crouch, and crawl;
16 and never climb ladders, ropes, or scaffolds. Id. at 20. The ALJ also determined
17 plaintiff was limited to simple instructions and one- to two-step tasks, was able to
18 interact appropriately with supervisors, and should interact with the public and co-
19 workers only occasionally. Id.
20          The ALJ found, at step four, that plaintiff was incapable of performing her
21 past relevant work as a medical biller and medical receptionist. Id. at 26.
22          At step five, the ALJ found that given plaintiff’s age, education, work
23
24      1
          Residual functional capacity is what a claimant can do despite existing
25 exertional and nonexertional limitations. Cooper v. Sullivan, 880 F.2d 1152, 1155-
26 56 n.5-7 (9th Cir. 1989). “Between steps three and four of the five-step evaluation,
   the ALJ must proceed to an intermediate step in which the ALJ assesses the
27 claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149, 1151
28 n.2 (9th Cir. 2007).

                                               3
 1 experience, and RFC, there were jobs that existed in significant numbers in the
 2 national economy that plaintiff could perform, including bench assembler, garment
 3 bagger, and cleaner/polisher. Id. at 26-27. Consequently, the ALJ concluded
 4 plaintiff did not suffer from a disability as defined by the Social Security Act. Id.
 5 at 28.
 6          Plaintiff filed a timely request for review of the ALJ’s decision, but the
 7 Appeals Council denied the request for review. Id. at 1-3. The ALJ’s decision
 8 stands as the final decision of the Commissioner.
 9                                            III.
10                               STANDARD OF REVIEW
11          This court is empowered to review decisions by the Commissioner to deny
12 benefits. 42 U.S.C. § 405(g). The findings and decision of the Social Security
13 Administration must be upheld if they are free of legal error and supported by
14 substantial evidence. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001)
15 (as amended). But if the court determines the ALJ’s findings are based on legal
16 error or are not supported by substantial evidence in the record, the court may
17 reject the findings and set aside the decision to deny benefits. Aukland v.
18 Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001); Tonapetyan v. Halter, 242 F.3d
19 1144, 1147 (9th Cir. 2001).
20          “Substantial evidence is more than a mere scintilla, but less than a
21 preponderance.” Aukland, 257 F.3d at 1035. Substantial evidence is such
22 “relevant evidence which a reasonable person might accept as adequate to support
23 a conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Mayes, 276
24 F.3d at 459. To determine whether substantial evidence supports the ALJ’s
25 finding, the reviewing court must review the administrative record as a whole,
26 “weighing both the evidence that supports and the evidence that detracts from the
27 ALJ’s conclusion.” Mayes, 276 F.3d at 459. The ALJ’s decision “‘cannot be
28

                                                4
 1 affirmed simply by isolating a specific quantum of supporting evidence.’”
 2 Aukland, 257 F.3d at 1035 (quoting Sousa v. Callahan, 143 F.3d 1240, 1243 (9th
 3 Cir. 1998)). If the evidence can reasonably support either affirming or reversing
 4 the ALJ’s decision, the reviewing court “‘may not substitute its judgment for that
 5 of the ALJ.’” Id. (quoting Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir.
 6 1992)).
 7                                            IV.
 8                                      DISCUSSION
 9 A.       The ALJ Properly Considered the Opinion of the Examining
10          Psychiatrist
11          Plaintiff argues the ALJ failed to properly consider the opinion of the
12 consultative psychiatrist, Dr. Ijeoma Ijeaku. P. Mem. at 4-9. Specifically, she
13 argues the ALJ failed to provide specific and legitimate reasons for discounting Dr.
14 Ijeaku’s opinion. Id.
15          In determining whether a claimant has a medically determinable impairment,
16 among the evidence the ALJ considers is medical evidence. 20 C.F.R.
17 § 404.1527(b).2 In evaluating medical opinions, the regulations distinguish among
18 three types of physicians: (1) treating physicians; (2) examining physicians; and
19 (3) non-examining physicians. 20 C.F.R. § 404.1527(c), (e); Lester v. Chater, 81
20 F.3d 821, 830 (9th Cir. 1996) (as amended). “Generally, a treating physician’s
21 opinion carries more weight than an examining physician’s, and an examining
22 physician’s opinion carries more weight than a reviewing physician’s.” Holohan v.
23 Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001); 20 C.F.R. § 404.1527(c)(1)-(2).
24 The opinion of the treating physician is generally given the greatest weight because
25 the treating physician is employed to cure and has a greater opportunity to
26
27      2
         All citations to the Code of Federal Regulations refer to regulations
28 applicable to claims filed before March 27, 2017.

                                               5
 1 understand and observe a claimant. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
 2 1996); Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
 3         “[T]he ALJ may only reject a treating or examining physician’s
 4 uncontradicted medical opinion based on ‘clear and convincing reasons.’”
 5 Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d
 6 at 830-31). “Where such an opinion is contradicted, however, it may be rejected
 7 for ‘specific and legitimate reasons that are supported by substantial evidence in
 8 the record.’” Id. (quoting Lester, 81 F.3d at 830-31). The opinion of a non-
 9 examining physician, standing alone, cannot constitute substantial evidence.
10 Morgan v. Comm’r, 169 F.3d 595, 602 (9th Cir. 1999); Lester, 81 F.3d at 831.
11         1.     Medical Opinions and History
12         Dr. Ijeoma Ijeaku, a psychiatrist, examined plaintiff on May 16, 2015, but
13 did not review any medical records. AR at 401-06. Plaintiff reported to Dr. Ijeaku
14 that she briefly sought psychiatric treatment about five years prior, but
15 discontinued that care and received her medications from her primary care
16 provider. Id. at 401-02. Dr. Ijeaku observed plaintiff, among other things: had
17 normal speech; had a depressed mood; had a tearful affect; had a goal directed
18 thought process; was distractible; had no delusions; was able to perform serial
19 threes but not serial sevens; was able to recall three out of three objects after five
20 minutes; and had fair judgment. See id. at 404-05. Based on plaintiff’s history and
21 the mental status examination, Dr. Ijeaku diagnosed plaintiff with major depressive
22 disorder without psychotic features, and with anxiety disorder not otherwise
23 specified. Id. at 405. Dr. Ijeaku opined plaintiff was moderately limited in her
24 ability to understand, remember, and carry out simple instructions. Id. Dr. Ijeaku
25 further opined plaintiff was markedly limited in her ability to do all of the
26 following: understand, remember, and carry out complex instructions; maintain
27 concentration, attendance, and persistence; perform activities within a schedule and
28

                                               6
 1 maintain regular attendance; complete a normal work week without interruptions
 2 from psychiatric symptoms; and respond appropriately to changes in a work
 3 setting. Id.
 4          Dr. Nadine J. Genece, a state agency psychologist, reviewed plaintiff’s
 5 medical records and Dr. Ijeaku’s opinion. Id at 62-63. Based on her review, Dr.
 6 Genece determined Dr. Ijeaku’s opined limitations were too restrictive given the
 7 findings from the mental status examination and record. Id. at 63. Dr. Genece
 8 opined plaintiff only had mild to moderate limitations. See id. Specifically, Dr.
 9 Genece determined plaintiff was moderately limited in her ability to: understand,
10 remember, and carry out detailed instructions; maintain attention and
11 concentration; work in coordination with and in proximity with others without
12 being distracted; complete a normal workday and workweek and perform at a
13 consistent pace; interact appropriately with the general public; get along with
14 coworkers and peers; and respond appropriately to changes in the work
15 environment. Id. at 67-68. Dr. Genece clarified that despite the moderate
16 limitations, plaintiff was able to carry out simple instructions and could sustain
17 concentration and persistence for simple tasks over a normal workweek. Id. at 67.
18 In all other respects, plaintiff was not significantly limited. See id. at 67-68.
19          Other than for about five sessions in 2010, 2013, or 2014, plaintiff did not
20 seek psychiatric treatment.3 See id. at 42-43, 401-02. Instead, plaintiff’s primary
21 care physician prescribed her her psychiatric medications. See id. at 42, 402. On
22 four occasions in 2014, a physician assistant observed plaintiff was teary, had a flat
23
        3
24          Because plaintiff did not submit her psychiatric treatment records, this court
     cannot determine when plaintiff sought psychiatric treatment. Plaintiff provided
25   different dates at her consultative examination and the hearing. Compare AR at
26   42-43, 401-02. Further, in a January 2015 treatment note, a treating physician
     reported plaintiff was seeing a psychiatrist, but this was inconsistent with
27   plaintiff’s statements at the hearing and to the consultative examiner. See id. at
28   319.

                                               7
 1 affect, or needed to pause to recover her train of thought. See id. at 310, 339, 348,
 2 351. Plaintiff also complained about feeling depressed and being unable to
 3 concentrate in 2014. See, e.g., id. at 339. On all other occasions, including
 4 throughout 2015 and 2016, plaintiff had normal findings during her mental status
 5 examinations. See, e.g., id. at 342, 450-51, 456, 467, 488, 498.
 6          2.    The ALJ’s Findings
 7          The ALJ determined plaintiff had the RFC, in relevant part to: perform work
 8 with simple instructions and one- to two-step tasks; interact appropriately with
 9 supervisors; and have occasional interactions with the public and co-workers. Id.
10 at 20. In reaching this RFC determination, the ALJ gave great weight to the
11 opinion of Dr. Genece and little weight to Dr. Ijeaku’s opinion.4 Id. at 24-25.
12          The ALJ provided three reasons he gave little weight to Dr. Ijeaku’s opinion:
13 (1) it was inconsistent with the medical record; (2) Dr. Genece reported there was
14 no evidence of memory impairment or psychosis; and (3) Dr. Genece noted there
15 was no evidence of delusions. Id. at 25. All of these fall under the overarching
16 reason – inconsistency with the medical record, which was a specific and
17 legitimate reason. See Batson v. Comm’r, 359 F.3d 1190, 1195 (9th Cir. 2004)
18 (holding that an ALJ may discredit physicians’ opinions that are “unsupported by
19 the record as a whole . . . or by objective medical findings”); Tonapetyan, 242 F.3d
20 at 1149 (rejecting physician’s opinion, in part, due to a lack of objective evidence
21 to support it).
22          As to the first reason given, other than findings of some psychiatric
23 symptoms on five occasions, the overwhelming majority of plaintiff’s treatment
24
25
26
27      4
          In his decision, the ALJ mistakenly refers to Dr. Ijeoma Ijeaku as Dr. Ijeoma
28 I. Jeaku. See AR at 23, 25.

                                               8
 1 records reflect she had normal findings during her mental status examinations.5
 2 See, e.g., AR at 310, 339, 342, 348, 351, 450-51, 456, 467, 488, 498. Indeed,
 3 plaintiff had no abnormal findings after the consultative examination. See, e.g., id.
 4 at 447, 450-51, 493. Thus, the record did not support Dr. Ijeaku’s opined
 5 limitations.
 6          The ALJ’s second reason for giving Dr. Ijeaku’s opinion less weight was
 7 because Dr. Genece determined there was no evidence of memory impairment or
 8 psychosis. Id. at 25. With regard to memory impairment, plaintiff cites to one
 9 instance in which plaintiff had some pauses in her speech. Id. at 348. Having
10 “some pauses” in speech on one occasion is not an indication of memory
11 impairment. As for the lack of evidence of psychosis, plaintiff does not dispute
12 there was no evidence in the record but instead contests the legitimacy of the
13 reason. While evidence of psychosis is not required for a disability finding, the
14 lack of it was a relevant factor for Dr. Genece to consider when determining the
15 extent of plaintiff’s limitations. Further, given Dr. Ijeaku’s findings of marked
16 limitations in multiple areas, the lack of evidence of memory impairment or
17 psychosis in the record was a specific and legitimate reason to discount Dr.
18 Ijeaku’s opinion.
19          Similarly, the ALJ properly relied on the fact that Dr. Genece determined
20 there was no evidence of delusions in the record. Again, while plaintiff did not
21 allege she suffered from delusions, the fact that there was no evidence of delusions
22 was relevant to Dr. Genece’s opinion, and undermined the severe limitations Dr.
23 Ijeaku opined.
24          Accordingly, the ALJ properly considered and rejected Dr. Ijeaku’s opinion.
25 The ALJ provided specific and legitimate reasons supported by substantial
26
27      5
          Despite the ALJ’s request that plaintiff submit her psychiatric records,
28 plaintiff failed to do so. See AR at 54-55.

                                              9
 1 evidence for discounting the opinion.
 2 B.      The ALJ Failed to Properly Consider the Physician Assistant’s Opinion
 3         Plaintiff contends the ALJ failed to properly evaluate the opinion of Andrea
 4 Douglas, a physician assistant. P. Mem. at 9-14. Specifically, plaintiff argues.
 5 Douglas qualified as a treating source and the ALJ was therefore required to give
 6 specific and legitimate reasons for rejecting any portion of her opinion. Id. at 11-
 7 13. In the alternative, plaintiff contends even if Douglas’s opinion constituted a
 8 lay opinion, the ALJ still erred because he rejected certain of her opined limitations
 9 without comment. Id. at 13-14.
10         The social security regulations require an ALJ to consider all medical source
11 information, but distinguish between opinions from “acceptable medical sources”
12 and those from “other sources.” Gomez v. Chater, 74 F.3d 967, 970 (9th Cir.
13 1996) (superseded by regulation on other grounds). A physician assistant is an
14 “other” source. See 20 C.F.R. § 404.1513(d)(1). As such, as with lay testimony,
15 the ALJ only has to provide a germane reason for discounting the opinion of an
16 other source. See Delegans v. Berryhill, 766 Fed. Appx. 477, 481 (9th Cir. 2019)
17 (an ALJ need only give a germane reason for discounting the opinion of an other
18 source). Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (same). Although
19 the ALJ may give the opinion of an other source less weight than the opinion of an
20 acceptable medical source, he cannot disregard it without comment. Revels v.
21 Berryhill, 874 F.3d 648, 655 (9th Cir. 2017); see also Stout v. Comm’r, 454 F.3d
22 1050, 1053 (9th Cir. 2006) (an ALJ may not disregard lay testimony without
23 comment).
24         Douglas was a physician assistant at the practice of plaintiff’s primary care
25 provider, Dr. Cynthia Stuart. See, e.g., AR at 334-40. From at least November
26 2013 through at least October 2016, plaintiff was primarily treated by Douglas.
27 See, e.g., id. at 334-42, 427-29. Dr. Stuart co-signed each treatment note. See,
28

                                              10
 1 e.g., id. On December 18, 2015, Douglas completed an opinion form regarding
 2 plaintiff’s functional liabilities. Id. at 407-09. Douglas opined, among other
 3 things, that plaintiff: could lift and carry 20 pounds occasionally and 10 pounds
 4 frequently; could stand and walk two hours in an eight-hour workday; was able to
 5 sit for six hours in an eight-hour workday; needed the option to shift from standing
 6 to sitting at will; and could never twist or climb ladders. Id. at 407-08. Dr. Stuart
 7 did not co-sign the opinion. See id. at 409.
 8          Recognizing Douglas constituted an other source, the ALJ nevertheless
 9 stated he gave great weight to Douglas’s opinion because it was consistent with the
10 medical record as a whole. Id. at 25. The ALJ specifically noted the record
11 indicated plaintiff consistently had normal range of motion in her upper and lower
12 extremities, normal muscle bulk without atrophy, and full motor strength. Id. As
13 both plaintiff and defendant acknowledge, contrary to the ALJ’s assertion, these
14 cited findings appear to support rejecting Douglas’s standing and walking, shifting
15 at will, and twisting limitations. See P. Mem. at 12; D. Mem. at 14.
16          Despite purportedly giving Douglas’s opinion great weight, the ALJ did not
17 fully adopt her opined limitations. Instead, the ALJ incorporated all of
18 consultative examiner Dr. Seong Ha Lim’s opined limitations, whose opinion he
19 also gave great weight, and only some of Douglas’s.6 See id. at 24. Therefore,
20 contrary to the great weight purportedly given to Douglas’s opinion, the ALJ’s
21 RFC determination implicitly rejected Douglas’s opinions concerning plaintiff’s
22 standing and walking limitations, need to be able to shift from standing to sitting at
23 will, and inability to twist.
24
25      6
          Dr Lim examined plaintiff on April 22, 2015. AR at 388. Dr. Lim opined
26 plaintiff could stand and walk six hours in an eight-hour workday; sit six hours in
   an eight-hour workday; lift and carry 20 pounds occasionally and 10 pounds
27 frequently; push and pull occasionally with the feet; and climb, crouch, and stoop
28 occasionally. Id. at 391.

                                             11
 1          As an initial matter, the ALJ correctly treated Douglas as an other source.
 2 Plaintiff contends Douglas qualified as a treating source because she worked in
 3 conjunction with plaintiff’s primary care provider, Dr. Cynthia Stuart. P. Mem. at
 4 11. In Gomez, the Ninth Circuit, relying in part on 20 C.F.R. § 416.913(a)(6)7,
 5 held that other sources who work under the close supervision of an acceptable
 6 medical source could be considered an agent of the physician. 74 F.3d at 970-71.
 7 After the regulations were revised in 2000, the Ninth Circuit has declined to decide
 8 whether Gomez is still good law. Colburn v. Berryhill, 694 Fed. Appx. 582, 583
 9 (9th Cir. 2017). Even assuming Gomez is still good law, the ALJ correctly
10 determined Douglas was an other source. There is nothing in the record that
11 indicates Douglas worked under the close supervision of Dr. Stuart. Although Dr.
12 Stuart co-signed Douglas’s treatment notes, a signature alone is insufficient to
13 show a close working relationship that would transform Douglas into an acceptable
14 source. See, e.g., Davis v. Astrue, 2012 WL 3011223, at *16 (N.D. Cal., Jul. 23,
15 2012) (an other source “is not transformed into an ‘acceptable medical source’
16 merely because he or she is supervised to any degree by a physician”); Ramirez v.
17 Astrue, 803 F. Supp. 2d 1075, 1082 (C.D. Cal. 2011) (physician’s signature on
18 report prepared by a social worker did not establish that the social worker worked
19 under the physician’s close supervision); Garcia v. Astrue, 2011 WL 3875483, at
20 *15 (E.D. Cal. Sept. 1, 2011) (physician’s signature on reports “does not transform
21 the reports into evidence from an ‘acceptable medical source’”). Moreover, Dr.
22 Stuart did not sign Douglas’s opinion. See Davis, 2012 WL 3011223, at *16 (the
23 fact that doctor did not sign nurse’s opinion was an indication that the nurse did not
24 work under the doctor’s close supervision). The ALJ therefore properly treated
25
26
        7
          “A report of an interdisciplinary team that contains the evaluation and
27 signature of an acceptable medical source is also considered acceptable medical
28 evidence.” Gomez, 74 F.3d at 971 (quoting 20 C.F.R. § 416.913(a)(6)).

                                              12
 1 Douglas as an other source.
 2         Nevertheless, the ALJ erred. The ALJ expressly stated he afforded great
 3 weight to Douglas’s opinion, but did not incorporate all of the opined limitations in
 4 his RFC determination. Although an “ALJ is entitled to give greater weight to
 5 opinions from ‘acceptable medical sources,’” here Dr. Lim, and is not required to
 6 adopt an opinion in its entirety, he still must consider the opinions of an other
 7 source and provide germane reasons for rejecting the opinion or portions thereof.
 8 Hubble v. Astrue, 467 Fed. Appx. 675, 677 (9th Cir. 2012); see Carmickle, 533
 9 F.3d at 1165; Magallanes, 881 F.2d at 753. The ALJ failed to provide any reason
10 for rejecting any part of Douglas’s opinion here.
11         As discussed above, the ALJ arguably listed a reason that could have been
12 cited as a basis to reject Douglas’s standing, shifting, and twisting opinions,
13 namely, contrary medical evidence. But the ALJ expressly stated he gave
14 Douglas’s opinion great weight and listed the medical findings as a basis of
15 support. Indeed, he stated Douglas’s opinion was “consistent with the record as a
16 whole.” AR at 25. It may be the ALJ intended to expressly reject portions of
17 Douglas’s opinion, but he did not state this. This court will not engage in
18 conjecture as to the ALJ’s true intent.
19         Accordingly, the ALJ erred because he failed to provide a germane reason
20 for rejecting portions of Douglas’s opinion.
21                                            V.
22                             REMAND IS APPROPRIATE
23         The decision whether to remand for further proceedings or reverse and
24 award benefits is within the discretion of the district court. McAllister v. Sullivan,
25 888 F.2d 599, 603 (9th Cir. 1989). It is appropriate for the court to exercise this
26 discretion to direct an immediate award of benefits where: “(1) the record has been
27 fully developed and further administrative proceedings would serve no useful
28

                                              13
 1 purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting
 2 evidence, whether claimant testimony or medical opinions; and (3) if the
 3 improperly discredited evidence were credited as true, the ALJ would be required
 4 to find the claimant disabled on remand.” Garrison v. Colvin, 759 F.3d 995, 1020
 5 (9th Cir. 2014) (setting forth three-part credit-as-true standard for remanding with
 6 instructions to calculate and award benefits). But where there are outstanding
 7 issues that must be resolved before a determination can be made, or it is not clear
 8 from the record that the ALJ would be required to find a plaintiff disabled if all the
 9 evidence were properly evaluated, remand for further proceedings is appropriate.
10 See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel,
11 211 F.3d 1172, 1179-80 (9th Cir. 2000). In addition, the court must “remand for
12 further proceedings when, even though all conditions of the credit-as-true rule are
13 satisfied, an evaluation of the record as a whole creates serious doubt that a
14 claimant is, in fact, disabled.” Garrison, 759 F.3d at 1021.
15         Here, there are outstanding issues to be resolved and remand is required. On
16 remand, the ALJ shall reconsider physician assistant Andrea Douglas’s opined
17 limitations, and either credit her opinions or provide germane reasons supported by
18 substantial evidence for rejecting them. The ALJ shall then reassess plaintiff’s
19 RFC, and proceed through steps four and five to determine what work, if any,
20 plaintiff was capable of performing.
21 //
22 //
23 //
24
25
26
27
28
                                             14
 1                                      VI.
 2                                  CONCLUSION
 3        IT IS THEREFORE ORDERED that Judgment shall be entered
 4 REVERSING the decision of the Commissioner denying benefits, and
 5 REMANDING the matter to the Commissioner for further administrative action
 6 consistent with this decision.
 7
 8 DATED: September 30, 2019
 9
10                                     SHERI PYM
                                       United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         15
